Citation Nr: 1417016	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  12-33 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been recivied to reopen a claim of entitlmetn to service connection for a right knee disability.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from April 9, 1978 to May 4, 1978.

These matters comes before the Board of Veterans' Appeals (Board) from Januayr 2010 and May 2011 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.    

In June 2012, the Veteran  testified before a Decision Review Officer in Roanoke, Virginia.  A transcript of that hearing is of record.

In March 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Notice was provided in ______________________________.  
VA has a duty to assist the appellant in the development of the claims.  The claims file includes service treatment records (STRs), post service medical records, and the statements of the Veteran and others in support of the claims.  

The evidence reflects that the Veteran is in receipt of Social Security Administration (SSA) benefits; however, the record also reflects that the Veteran has stated that these benefits are for PTSd (See May 2009 VA record).  The Board is mindful of the decision in Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), in which the court noted that the government need not obtain records in every case in order to rule out their relevance and stated that such decision would be akin to a determination that all medical records must be obtained. Id. at 1323.  Similarly, it is not the case that a record's relevance can always be determined without reviewing the record itself.  "The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records." Id.  

In the present claim, the evidence of record does not indicate that SSA records would help the Veteran substantiate his claims for entitlement to service connection for cold weather injuries, bilateral knee disability, migraine disability, or epididymitis disability.  The Veteran has not alleged, and the evidence does not suggest, that the Veteran is in receipt of SSA disability benefits for any of these disabilities.  Thus, the Board finds that VA does not have a duty to attempt to obtain SSA records prior to adjudicating these claims.  

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that adequate opinions have been obtained on the issues of cold weather injuries, migraines, and knees.  The reports are predicated on the Veteran's symptoms, as well as diagnostic testing, where appropriate.  Adequate rationale has been provided where necessary.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

4.  In an unappealed _________________rating decision, the RO denied the Veteran's claim of entitlement to service connection for ___________________________.

5.  Evidence received since the February 2007 rating decision does raise a reasonable possibility of substantiating the claim for entitlement to service connection for peripheral neuropathy of the bilateral upper extremities. 





4.  Evidence received since the _________________ RO decision that denied service connection for ____________________, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2013)






The newly reopened and restyled issue of entitlement to service connection for an acquired psychiatric disability (to include, but not limited to PTSD, anxiety, and depression) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





Legal Criteria

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  


In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

New and Material Evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Historically, the Veteran's claim for a right knee disability was denied by the RO in a March 2000 rating decision.  The RO found that the Veteran's right knee disability of Osgood Schlatter's disease, preexisted service and was not aggravated by service.  The Veteran did not appeal the denial and it became final.  In __________________________________________

Evidence at the time of the last final denial

At the time of the ______ denial, the claims file included the Veteran's STRs.  The Vetearn entered active service on April 9, 1978.  The STRs reflect that five days after entrance in service, on April 14, 1978, the Veteran sought treatment for right knee pain of three years in druation.  Another STR, also dated April 14, 1978, reflects that the Vetearn had been treated in civilian life and was going to have surgery.  He was diangoed with Osood Schlatters. It was further noted that the condtiion existed prior to service, and that the Veteran would return with docuemtntiona concnering his prior service treatment and diangoseid.  

An Arpil 18, 1968 STR reflects that he Vetearn had an :unsual lump on the top of the right knee.  He was again noted to have Osgood Schlaters disease. Anothre STr, also noted April 18, 1968 refelcts clinical Osgood Schallters disease non fusion by x-ray.  The Vetearn's April 1978 reprot of medical examination report reflects that the Vetearn had two disaibities of the right knee, both of which were noted to preexist service.  He was diagnosed with ostgood Schlater's disease of the right knee, and patellar tendinitits of the right knee.  On his report of medical history, the Vetearn noted "my knee is always bothering me whenever I try to do exercise or run."

Evidence since the last final denial





Old and new evidence of record considered as a whole

The Board finds that clinical records dated after ______ are new because they were not previously in evidence.  In addition, they are material because they reflect aggravatin of a preexisting disaibity.  ____________________.  The Veteran's statements as to ________________________ (chck dates)

The Board is mindful of the Court's opinion in Justus_______________________ in which the Court held that __________________, and the opinion in Shade v. Shinseki, 24 Vet. App. 110 (2010), in which the Court held that the phrase "raises a reasonable possibility of substantiating the claim" must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  Thus, the claim is reopened.


REMAND


De Novo analysis of reopened claim

Having reopened the Veteran's claim, the Board must now determine whether the reopened claim may be granted on the merits, de novo.  








Disease or defect
Worsened after mere five days
Flare up or chornic increase
Current disability if no mri and negative x-ray
PTSD

The claims file does not include a competnent credible clinical opinion that the Veteran has PTSD based on a verified military stressor.  

The Vetearn has reported that he filed for Social Secuirty Adminsitration (SSA) benefits based on PTSD, that his application for benfiets had been denied twice,a nd that he had filed an appeal.  

twgolz


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. 





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



